428 F.2d 825
75 L.R.R.M. (BNA) 2048, 63 Lab.Cas.  P 11,088
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WESTMONT TRACTOR COMPANY, Respondent.
No. 24535.
United States Court of Appeals, Ninth Circuit.
Aug. 6, 1970.

On Application for Enforcement of an Order of the National Labor Relations Board.
Elliott Moore (argued), David Rosenbaum, Attys., Arnold Ordman, Dominick L. Manoli, Marcel Mallet-Prevost, N.L.R.B., Washington, D.C., Charles W. Henderson, Reg. Director N.L.R.B., Seattle, Wash., for petitioner.
Jeremy G. Thane (argued), of Worden, Worden, Thane & Robb, Missoula, Mont., Edwin J. Carrig, for respondent. spondent.
Before CHAMBERS and TRASK, Circuit Judges, and POWELL,1 District judge.
PER CURIAM:


1
On conflicting testimony, the Board resolved the facts against respondent.


2
Our examination of the record indicates that we must enforce the proposed order of the Board.


3
The Board will submit a form of decree.



1
 The Honorable Charles L. Powell, United States District Judge for the Western District of Washington, sitting by designation